Citation Nr: 0200378	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  99-11 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 RO rating decision which 
denied the veteran's claim for service connection for a left 
ankle disability.  The Board remanded the case in December 
2000 for compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000.


FINDING OF FACT

The veteran's current left ankle disability began many years 
after his active service and was not caused by any incident 
of service.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty in the Army from February 
1970 to February 1972.  His service medical records are 
negative for any complaints or findings of left ankle 
problems.  The chronological medical records include a 
stamped entry listing the date of April 27, 1971 and listing 
the airfield dispensary at Fort Hood, Texas; there are no 
clinical notes next to this stamped entry, and entries before 
and after it do not mention any left ankle problems.  The 
veteran later served in Vietnam from August 1971 to February 
1972.  The February 1972 service separation examination notes 
that the lower extremities and feet were normal on clinical 
evaluation. 

The veteran has submitted post-service medical records from 
August 1985 and later from Douglas C. Brown, M.D., of the 
Orthopaedic Clinic of Monroe.  In August 1985, the veteran 
complained of bilateral foot pain which he said had been 
present for many years, even back to the Army.  He said he 
had burning in his feet and toes and aching in the back of 
the heels.  X-rays were interpreted as showing a posterior 
talocalcaneal coalition on the right and a small coalition on 
the left.  Clinical diagnoses were partial tarsal coalition 
and bilateral Morton's neuromas.  In August 1986, the veteran 
was treated for left foot/ankle extensor tendinitis.  He was 
seen for continuing left ankle problems in September 1986 and 
February 1987.

The veteran was treated for left ankle problems by Randolph 
H. Taylor, M.D., in and after March 1990.  An initial 
examination and history report in March 1990 notes the 
veteran gave a history of left foot/ankle symptoms since 
1981, and he also reported that in 1982 he sprained his ankle 
and ever since then had discomfort.  Dr. Taylor reviewed 
other medical records from the 1980s.  The current impression 
was left ankle synovitis of unknown etiology.  Medical 
records from May and June 1990, from Dr. Taylor and others, 
note diagnostic studies were performed and assessments 
included a left ankle ligament problem and synovitis.

In May 1998, the veteran filed a claim for service connection 
for a left ankle disability.  He said he injured the ankle at 
Fort Hood in the spring of 1971.

In an affidavit dated in February 1999, the veteran's former 
wife said that she and the veteran were married and living 
together at Fort Hood in the spring of 1971, at which time he 
sprained his left ankle playing volleyball.  She said he then 
went to the base hospital, and was given an ace bandage and 
did not wear combat boots for 3 days.

Medical records show the veteran was again seen by Dr. Brown 
and associates in April 1999 and indicated he twisted his 
left ankle a few days earlier when stepping off a sidewalk.  
He was treated again later that month for a resolving left 
ankle sprain, he reported he had frequent ankle sprains, and 
left ankle surgery was planned.  In May 1999, the veteran 
underwent left ankle surgery for chronic left lateral ankle 
ligament instability and laxity.  The operation was performed 
by Dr. Brown and consisted of left lateral ankle ligament 
reconstruction.  The veteran subsequently received routine 
follow-up care for the postoperative left ankle condition.

At a November 1999 RO hearing, the veteran reported he 
injured his left ankle playing volleyball at Fort Hood in 
April 1971, and the next day he went to the base dispensary 
where he was given an ace bandage and told not to wear combat 
boots for a few days.  Attention was directed to the April 
27, 1971 entry in the service medical records as support for 
his assertion of service treatment.  The veteran said that 
after that incident he received no additional treatment for 
the left ankle during service, and he had no further problems 
during his active duty.  He said that it was difficult to 
remember when left ankle problems started after service, but 
he thought it was a couple or three years after service.  He 
said he had recurrent left ankle sprains but did not receive 
any medical attention until the early 1980s when he had a 
severe sprain of the ankle.  The veteran described subsequent 
medical care including the recent left ankle surgery.

Analysis

The veteran claims service connection for a left ankle 
disability.  The case was previously remanded by the Board 
for compliance with the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000.  Through 
correspondence, the rating decision, the statement of the 
case, and supplemental statements of the case, the veteran 
has been informed of the evidence necessary to substantiate 
his claim.  Service and post-service medical records have 
been obtained, and the veteran has been given the opportunity 
to submit or identify any other supporting records.  A VA 
examination is not warranted as there is sufficient competent 
medical evidence to decide the claim, and there are no proven 
foundation facts which would permit a competent medical 
opinion as to a relationship between the veteran's current 
left ankle disability and service.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the recently enacted companion VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The medical records from the veteran's 1970-1972 active duty 
are entirely negative for a left ankle problem.  He claims he 
injured the left ankle while playing volleyball at Fort Hood 
in April 1971, and that for a few days thereafter he had to 
use an ace bandage and not wear combat boots.  A recent 
affidavit from his ex-wife is to the same effect.  The 
veteran directs attention to a stamped entry in his service 
medical records from Fort Hood in April 1971.  However, that 
service medical record does not corroborate his assertion of 
service treatment, as there are no written clinical notes 
next to that entry, and earlier and later entries do not 
mention a left ankle problem.  The veteran himself 
acknowledges he had no subsequent left ankle problems in 
service.  Even assuming, as alleged, that he had a left ankle 
sprain in April 1971, the negative later medical records, and 
the February 1972 service separation examination showing 
normal lower extremities and feet, demonstrate that any left 
ankle injury in service resolved without residual disability. 

The veteran has stated that he did not have left ankle 
problems until a couple or three years after service, and 
that he did not seek medical attention until a particularly 
bad sprain in the early 1980s. There are no medical records 
of any left ankle problems until the 1980s, many years after 
active service.  When the veteran saw Dr. Brown in 1985, he 
gave a history of bilateral foot pain for many years, even as 
far back as service; this particular history did not focus on 
the left ankle.  When he saw Dr. Taylor in 1990, he gave a 
history of left ankle problems starting in 1981 or 1982.  In 
any event, the gap of many years after service, without 
medically documented left ankle problems, makes it unlikely 
that the current left ankle disability (including residuals 
of the 1999 left ankle surgery for ligamentous instability 
and laxity) has any relationship with service.

From the medical and other evidence it appears most likely, 
and the Board finds, that the veteran's current left ankle 
disability began a number of years after active service and 
was not caused by any incident of service.  The condition was 
neither incurred in nor aggravated by active service.  As the 
preponderance of the evidence is against the claim for 
service connection for a left ankle disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for a left ankle disability is denied.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


